—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Division of Housing and Community Renewal, dated January 17, 1997, which denied the petition for administrative review of an order of the District Rent Administrator dated June 5, 1989, the petitioner appeals from a judgment of the Supreme Court, Queens County (Posner, J.), dated July 31, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
It is well settled that in reviewing the judgment appealed from, this Court is limited to the question of whether the determination of the New York State Division of Housing and Community Renewal (hereinafter the DHCR) was arbitrary and capricious and without rational support (see, Matter of Waljoy Realty Co. v New York State Div. of Hous. & Community Renewal, 242 AD2d 635; Matter of Duke 367 Realty Corp. v Aponte, 240 AD2d 667; Matter of Mazel Real Estate v Mirabal, 138 AD2d 600).
Here, the petitioner never submitted to the DHCR proof of the rents collected for the subject apartment, even though it received notice that such documentation was required from the base rent date through the date that the complaining tenant took occupancy. The decision of the DHCR to roll back the rent on,the subject apartment was therefore not arbitrary and capricious (see, Matter of 61 Jane St. Assocs. v New York Conciliation & Appeals Bd., 65 NY2d 898; Matter of Baig v State Div. of Hous. & Community Renewal, 201 AD2d 726; Matter of Mazel Real Estate v Mirabal, supra).
The petitioner’s remaining contentions are without merit. Bracken, J. P., Pizzuto, Altman and Luciano, JJ., concur.